Title: To George Washington from Henry Knox, 15 June 1789
From: Knox, Henry
To: Washington, George



Sir
War Office June 15th 1789

The time it will require to complete a full statement of the department of War, induces me to submit to your view in a series

of numbers such parts thereof as seem to claim an immediate attention.
As most of the nations of indians within the limits of the United States are at present discontented some of them turbulent, I have concieved it proper to commence by a statement of the indian department—In the performance of this business I have not barely confined myself to facts, but I have taken the liberty of suggesting such measures as appear to my mind to be necessary for the happiness and reputation of the public.
By the ordinance of Congress of the 7th of August 1786 for the regulation of indian affairs, which is herewith submitted, the department is divided into the northern and southern districts.
The report on the treaties of Fort Harmar submitted the 23d of May last will shew the situation of those tribes with whom the United States have formed treaties since the conclusion of the war with Great Britain. I have now the honor to transmit a paper number 1 relative to the Wabash-Indians—Were the subsisting disorders with these Indians quieted, and they attached to the interests of the United States, it is not probable that any further troubles with the more distant indians would soon arise.
Number 2 which will be submitted shortly will shew the situation of the southern indians, and contain some observations on the difficulties subsisting between them and the frontier people of the States of Georgia and North-Carolina. I have the honor to be With the highest respect Sir Your most obedient humble Servant

H. Knox

